\\s Case 1:19-cr-00371-CCB Document1 Filed 08/01/19 Page lof11
iN eB

MWS & MD: 2019RO0__ ats +1 7 qi

  

IN THE UNITED STATES DISTIRAET CRIURT 3

FOR THE DISTRICT OF MARYLAND. a

Rae tee we i

UNITED STATES OF AMERICA *
* senna sour 6-19-0371
v. *
*
LAKEYA N, ALDRIDGE, * (Conspiracy to Commit Sex Trafficking,
a/k/a “Keys,” * 18 U.S.C. § 1594(c); Sex Trafficking by
a/k/a “Keya,” * Force, Fraud, and Coercion, 18 U.S.C.
JOSHUA I. LANKFORD * §§ 1591(a) and (b)(1); Conspiracy to
a/k/a “20-20,” * Commit Kidnapping, 18 U.S.C,
a/k/a “20,” * — §§ 1201(a)(1),(c); Kidnapping, 18 U.S.C.
a/k/a “Light Bright,” * §§ 1201(a)(1); Aiding & Abetting,
a/k/a “Yellow,” and * 18 U.S.C. § 2; Forfeiture, 18 U.S.C.
KEVONNE L. MURPHY * —- § 981(a)(1)(C), 18 U.S.C. §§ 1594(d)(1)
a/k/a “Humble,” * —_ and (d)(2), 21 U.S.C. § 853, 28 U.S.C.
a/k/a “Shackles,” * § 2461(c))
* f
*
Defendants. *
te de kk dete vk
INDICTMENT
COUNT ONE

(Conspiracy to Commit Sex Trafficking)
The Grand Jury for the District of Maryland charges that:
The Defendants
At all times relevant to this Indictment, .
1. LAKEYA. N. ALDRIDGE, a/k/a “Keys,” a/k/a “Keya,” (hereinafter
“ALDRIDGE”), born in 1980, was a resident of Maryland.
2. JOSHUA I. LANKFORD, a/k/a “20-20,” a/k/a “20,” a/k/a “Light Bright,”

a/k/a “Yellow” (hereinafter “LANKFORD”), born in 1988, was a resident of Delaware.
 

Case 1:19-cr-00371-CCB Document1 Filed 08/01/19 Page 2 of 11

3. KEVONNE MURPHY, a/k/a “Humble,” a/k/a “Shackles,” (hereinafter
“MURPHY”), born in 1991, was a resident of Maryland.

4. LANKFORD, MURPHY, and ALDRIDGE engaged in the business of recruiting,
enticing, harboring, transporting, providing, obtaining, advertising, and maintaining by any means
an adult female, K.A., to engage in commercial sex acts for their own financial benefit.

The Sex Trafficking Victim

5. K.A. was a resident of Maryland. K.A. was an adult female who engaged in

commercial sex acts for ALDRIDGE, LANKFORD, and MURPHY.
The Conspiracy

6. Beginning at a time unknown, but no earlier than on or about October 1, 2018, and
continuing through on or about October 30, 2018, in the District of Maryland, the District of
Delaware, and elsewhere, the defendants,

LAKEYA N. ALDRIDGE,
a/k/a “Keys,”
a/k/a “Keya,”
JOSHUA IL LANKFORD
a/k/a “20-20,”
a/k/a “20,”
a/k/a “Light Bright,”
a/k/a “Yellow,” and
KEVONNE L. MURPHY
a/k/a “Humble,”
a/k/a “Shackles,”
together with others, known and unknown to the Grand Jury, did knowingly in and affecting
interstate and foreign commerce, combine, conspire, confederate and agree to violate Title 18,
United States Code, Section 1591, namely, to recruit, entice, harbor, transport, provide, obtain,

advertise, and maintain by any means a person, and benefit financially and by receiving anything

of value from participation in a venture engaged in such acts, knowing, and in reckless disregard
Case 1:19-cr-00371-CCB Document1 Filed 08/01/19 Page 3 of 11

of the fact, that means of force, threats of force, fraud, and coercion as defined in Title 18, United
States Code, Section 1591{e)(2), and any combination of such means, would be used to cause the
person to engage in a commercial sex act.

Manner and Means of the Conspiracy

7. It was part of the conspiracy that ALDRIDGE, LANKFORD, and MURPHY,
and others both known and unknown to the Grand Jury, received and attempted to receive monies
by having K.A. engage in commercial sex acts at their direction.

8. It was further part of the conspiracy that ALDRIDGE, LANKFORD, and
MURPHY transported K.A. on “out calls,” taking K.A. to hotel rooms and other locations
occupied by commercial sex customers for the purpose of engaging in commercial sex, which
included the transportation of K.A. across state lines.

9. It was further part of the conspiracy that ALDRIDGE, LANKFORD, and
MURPHY rented various hote] rooms, for KA. to use to engage in commercial sex acts.
ALDRIDGE made payments for the hotel rooms in which K.A. engaged in commercial sex acts
at the direction of ALDRIDGE, LANKFORD, and MURPHY.

10. It was further part of the conspiracy that ALDRIDGE, LANKFORD, and
MURPHY, and others both known and unknown to the Grand Jury, used vehicles, public
highways, motels and hotels, telephones, internet-enabled devices and the internet to facilitate the
commercial sex acts.

11. It was further part of the conspiracy that ALDRIDGE, LANKFORD, and
MURPHY advised K.A. to use their cellular telephones in order to utilize the internet, including
Facebook, to contact customers and make arrangements to perform commercial sex in Maryland

and Delaware.
Case 1:19-cr-00371-CCB Document1 Filed 08/01/19 Page 4 of 11

12. ‘It was further part of the conspiracy that ALDRIDGE provided narcotic substances
to K.A., including heroin, in connection with and in order to recruit, entice, obtain, and maintain
K.A. throughout the course of her engaging in commercial sex acts.

13. It was further part of the conspiracy that ALDRIDGE, LANKFORD, and
MURPHY used violence and threats of violence against K.A. in furtherance of their desire for
K.A. to engage in commercial sex acts at their direction, and specifically in order to transport her
to a location in order to do so.

14, In furtherance of the conspiracy, and to affect the objects thereof, ALDRIDGE,
LANKFORD, and MURPHY, and others both known and unknown to the Grand Jury, engaged
in the following acts in the District of Maryland, the District of Delaware, and elsewhere:

a. Before on or about October 28, 2018, ALDRIDGE, LANKFORD, and
MURPHY transported and caused to be transported K.A., from Maryland to Delaware to engage
im commercial sex acts at various motels and/or hotels;

b. ALDRIDGE, LANKFORD, and MURPHY caused K.A. to communicate
with and solicit potential commercial sex customers via the internet, including Facebook, on their
cellular devices.

c. On or about October 29, 2018, K.A. performed commercial sex acts in

"Maryland at the direction of ALDRIDGE, LANKFORD, and MURPHY;

d. On or about October 29, 2018, ALDRIDGE, LANKFORD, and
MURPHY used force, threats of force and intimidation, and physically assaulted K.A., in order to
transport K.A. against her will, from Federalsburg, Maryland, to a motel in Laurel, Delaware, for

the purpose of continuing the sex trafficking conspiracy.
Case 1:19-cr-00371-CCB Document1 Filed 08/01/19 Page 5of11

18 U.S.C. § 1594(c)
18 U.S.C. §2
Case 1:19-cr-00371-CCB Document1 Filed 08/01/19 Page 6 of 11

COUNT TWO
(Sex Trafficking by Force, Fraud, and Coercion)

The Grand Jury for the District of Maryland further charges that:

1, The allegations set forth in Paragraphs | through 5 and 7 through 14 of Count One
of this Indictment are incorporated by reference here.

2, Beginning at a time unknown, but no earlier than on or about October 1, 2018, and
continuing through on or about October 30, 2018, in the District of Maryland, the District of

Delaware, and elsewhere, the defendants,

LAKEYA N. ALDRIDGE,
a/k/a “Keys,”

a/k/a “Keya,”
JOSHUA I. LANKFORD
a/k/a “20-20,”

a/k/a “20,”

a/k/a “Light Bright,”
a/k/a “Yellow,” and
KEVONNE L. MURPHY
a/k/a “Humble,”
a/k/a “Shackles,”

did knowingly, in and affecting interstate and foreign commerce, recruit, entice, harbor, transport,
provide, obtain, advertise, and maintain by any means a person, namely, K.A., and did benefit
financially and by receiving anything of value from participation in a venture engaged in such acts,
knowing, and in reckless disregard of the fact, that means of force, threats of force, fraud and
coercion as defined in Title 18, United States Code, Section 1591{e)(2), and any combination of
such means, would be used to cause K.A. to engage in a commercial sex act.

18 U.S.C. §§ 1591 (a), (b)(1)
18 U.S.C. §2
Case 1:19-cr-00371-CCB Document1 Filed 08/01/19 Page 7 of 11

COUNT THREE
(Conspiracy to Commit Kidnapping)

The Grand Jury for the District of Maryland further charges that:

1. The allegations set forth in Paragraphs 1 through 5 and 7 through 14 of Count One
of this Indictment are incorporated by reference here.

2. Beginning on or about October 29, 2018 and continuing through October 30, 2018,
in the District of Maryland, the District of Delaware, and elsewhere, the defendants,

LAKEYA N. ALDRIDGE,
a/k/a “Keys,”

a/k/a “Keya,”
JOSHUA I. LANKFORD
a/k/a “20-20,”

a/k/a “20,”

a/k/a “Light Bright,”

a/k/a “Yellow,” and |
KEVONNE L. MURPHY
a/k/a “Humble,”
a/k/a “Shackles,”

together with others, known and unknown to the Grand Jury, did knowingly in and affecting
interstate and foreign commerce, combine, conspire, confederate and agree to violate Title 18,
United States Code, Section 1201, namely, to unlawfully and willfully seize, confine, inveigle,
decoy, kidnap, abduct, or carry away and hold for ransom, reward and otherwise, K.A., and, in
committing and in furtherance of the commission of the offense did willfully transport K.A. in
interstate commerce from Maryland to Delaware in violation of 18 U.S.C. § 1201 (a).

18 U.S.C. §§ 1201(a) and (c).
18 U.S.C. § 2
Case 1:19-cr-00371-CCB Document1 Filed 08/01/19 Page 8 of 11

COUNT FOUR
(Kidnapping)

The Grand Jury for the District of Maryland further charges that:

3. The aliegations set forth in Paragraphs | through 5 and 7 through 14 of Count One
of this Indictment are incorporated by reference here.

4, Beginning on or about October 29, 2018 and continuing through October 30, 2018,
in the District of Maryland, the District of Delaware, and elsewhere, the defendants,

LAKEYA N, ALDRIDGE,
a/k/a “Keys,”

a/k/a “Keya,”
JOSHUA I. LANKFORD
a/k/a “20-20,”

a/k/a “20,”

a/k/a “Light Bright,”
a/k/a “Yellow,” and
KEVONNE L. MURPHY
a/k/a “Humble,”
a/k/a “Shackles,”

did unlawfully and willfully seize, confine, inveigle, decoy, kidnap, abduct, or carry away and
hold for ransom, reward and otherwise, K.A., and, in committing and in furtherance of the
commission of the offense did willfully transport K.A. in interstate commerce from Maryland to
Delaware in violation of 18 U.S.C. § 1201{a).

18 U.S.C. §§ 1201(a)
18 U.S.C. §2
Case 1:19-cr-00371-CCB Document1 Filed 08/01/19 Page 9 of11

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further charges that:

1. The Allegations contained on Counts One through Four of this Indictment are
hereby realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to
18 U.S.C, § 981(a)1)(C), 18 U.S.C. §§ 1594(d)(1) and (d)(2), and 28 U.S.C. § 2461.

2. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the
defendants that the United States will seek forfeiture as part of any sentence in the event of a
conviction on any Count of this Indictment.

3. Pursuant to 18 U.S.C. §§ 1594(d)(1) and (d)(2), upon conviction of Counts One
and/or Two of the Indictment, Conspiracy to Commit Sex Trafficking in violation of 18 U.S.C. §
1594(c) and Sex Trafficking by Force, Fraud, and Coercion in violation of 18 U.S.C. §§ 1591(a)
and (b)(1), the defendants

LAKEYA N. ALDRIDGE,
a/k/a “Keys,”
a/k/a “Keya,”
JOSHUA I. LANKFORD
a/k/a “20-20,”
a/k/a “20,”
a/k/a “Light Bright,”
a/k/a “Yellow,” and
KEVONNE L. MURPHY
a/k/a “Humble,”
a/k/a “Shackles,”
shall forfeit to the United States of America any property, real or personal, constituting,
traceable, or derived from gross profits or other proceeds obtained, directly or indirectly, from
the offense; and their interest in any property, real or personal, used or intended to be used to

commit or to promote the commission of the offense listed in Counts One and/or Two of the

Indictment.
Case 1:19-cr-00371-CCB Document1 Filed 08/01/19 Page 10 of 11

4. Pursuant to 18 U.S.C. § 981(aj(1)(C) and 28 U.S.C. § 2461, upon conviction of
Counts Three and/or Four of the Indictment, Conspiracy to Commit Kidnapping in violation of
18 U.S.C. §§ 1201(a)C1) and (c) and Kidnapping in violation of 18 U.S.C. § 1201(a)(1), the
defendants

LAKEYA N. ALDRIDGE,
a/k/a “Keys,”
a/k/a “Keya,”
JOSHUA I. LANKFORD
a/k/a “20-20,”
a/k/a “20,”
a/k/a “Light Bright,”
a/k/a “Yellow,” and
KEVONNE L. MURPHY
a/k/a “Humble,”
a/k/a “Shackles,”
shall forfeit to the United States of America any property, real or personal, constituting,
traceable, or derived from gross profits or other proceeds obtained, directly or indirectly, from
the offense.

5. If any of the property described above as being subject to forfeiture pursuant to 18
U.S.C. § 981 (a)(1)(C), 18 U.S.C. §§ 1594(d)(1) and (d)(2), and 28 U.S.C. § 2461, as a result of
any act or omission of the defendants,

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property that cannot be subdivided without

difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21

10
Case 1:19-cr-00371-CCB Document1 Filed 08/01/19 Page 11 of 11

U.S.C. § 853 (p), as incorporated by 28 U.S.C. § 2461(c).

18 U.S.C. § 981
18 U.S.C. § 1594
. 28 U.S.C. § 2461

 

 

21 U.S.C. § 853
Robert K. Hur 7 WSS
United States Attorney
_ATRUE BILL: —WHWW..—~—- 1
SIGNATURE REDACTED: al, la
FOREPERSON DATE

11
